                                      Case 2:19-cv-00177-DB Document 1 Filed 03/14/19 Page 1 of 1
.IS 44 (Rev. 12/12)                                                             CIVIL COVER SHEET
The .IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE/i INSTRUCTIONS ON NliXT PAG!i OF THIS FOl?M.)
I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
          Thomas Alvord                                                                                              On Deck, Inc.

    (b) County of Residence of First Listed Plaintiff                  Utah County, UT                               County of Residence of First Listed Defendant                     New York County, NY
                                  (EXC!!P1' IN U.S'. PLAINTIFF CASES)                                                                       (IN U.S. PLAINTIFF CASES ONl.Y)
                                                                                                                     NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION                             or
                                                                                                                                THE TRACT OF LAND INVOLVED.
    (C) Attorneys (Firm Name,        Address, and Telephone Number)                                                   Attorneys (If Known)
Thomas Alvord, pro se                                                                                         ennifer Mathis (Utah Bar No, 11475)
10782 N. La Costa                                                                                              routman Sanders LLP
Cedar Hills, UT                                                                                              580 California Street, Suite 1100
Tele.: 801-735-1968                                                                                          San Francisco, CA 94104
                                                                                                               elephone: (415) 477-5706
                                                                                                             Facsimile: (415) 477-5710
                                                                                                             E-mail: 'ennifer,mathis a troutmansanders,com
II, BASIS OF JURISDICTION                           (Place an "X" In One Box Only)                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X"1noneBoxfi,rPla1n1/ff!
                                                                                                                (l'lir Diversify Cases Only)                                              and One Box.fiir /J~fendanl)
D   I U.S. Government                   0    3 Federal Question                                                                                PTF        DEF                                               PTF      DEF
        Plaintiff                                (U.S'. (iovernmenl Nol a Parly)                           Citizen of This State             0       J       D   J    Incorporated or Principal Place          D4    D  4
                                                                                                                                                                        of Business Jn This State
D   2 U.S. Government                   D4      Diversity                                                  Citizen of Another State          Dz              Dz       Incorporated and Principal Place         Os 0s
        De fondant                                (Ind/ca le Ci//zenshlp qf Parlies in //em Ill)                                                                         of Business In Another State
                                                                                                           Citizen or Subject ofa            03              03                                                06    06
                                                                                                             Forei ln Count!                                          Foreign Nation
IV. NATURE OF SUIT                 (Place an "X"in One Box Only)
I          CONTRA:CT                                         '.TORTS''. .. ·.·.·,      .. ,;·,
                                                                                          ~· -_ :.,: ._•. FQl{EJ!ll'.J'lJREli>EN'NvrY·-··. I . f .       -   BANIOIUP1'.CY-            '        <'l'FHER STATUTES            I
D   110 Insurance                    PERSONAL        INJURY          PERSONAL        INJURY                D
                                                                                                           625 Drug Related Seizure              D       422 Appeal 28 USC 158             D 375 false Claims Act
D   120 Marine                         D
                                       310 Airplane                      D
                                                                      365 Personal Injury·                      of Property 21 USC 881           D       423 Withdrawal                    D 400 State Reapportionment
D   130 Miller Act                     D
                                       3 15 Airplane Product                Product Liability              D
                                                                                                           6900ther                                          28 USC 157                    D 410 Antitr·ust
D   140 Negotiable Instrument                Liability                   D
                                                                      367 Health Care/
                                                                                                                                                                                           D 430 Banks and Banking
D   150 Recovery of Overpayment
                                       D
                                       320 Assault, Libel &                 Pharmaceutical                                                        " PROJ'>ERTY R1Glfl'S                    D 450 Commerce
        & Enforcement of Judgment
                                             Slander                        Personal Injury
                                                                            Product Liability
                                                                                                                                                 D 820 Copyrights                          D 460 Deportation
D                                      D
                                       330  Federal  Employers'
                                                                         D                                                                       D 830 Patent
    151 Medicare Act
                                             Liability                 368 Asbestos Personal
                                                                                                                                                 D 840 Trademark                           D 470 Racketeer Influenced and
D   152 Recovery of Defaulted
                                       D                                    Injury Product                                                                                                         Co1Tupt Organizations
        Student Loans
                                       340 Marine
                                                                            Liability                              LAB'i;>R' . <' ·,:; .                 :sot:lAVSECURITY                  D 480 Consumer Credit
        (Excludes Veterans)            D
                                       345 Marine Product          PERSONAL PROPERTY                       D                                     D 861 HIA ( 1395ft)
D   153 Recove1y of Overpayment              Liability                   D
                                                                       370 Other Fraud
                                                                                                            710 Fair Labor Standards                                                       D 490 Cable/Sat TV
                                       D                                                                        Act                              D 862 Black Lung (923)                    D 850 Securities/Commodities/
        of Veteran's Benefits          350 Motor Vehicle                 D
                                                                       371 Truth in Lending                D720 Labor/Management.
                                                                                                                                                 D 863 DIWC/DIWW (405(g))       Exchange
D   160 Stockholders' Suits            D
                                       355  Motor   Vehicle              D
D   190 Other Contrnct                       Product Liability
                                                                       380 Other Personal
                                                                            Property Damage                D
                                                                                                                Relations
                                                                                                           740 Railway Labor Act                 D 864 SSID Title XVI     0 890 Other Statuto1y Actions

D                                      D
                                       360 Other Personal                D                                                                       D 865 RSI (405(g))       D 891 Agricultural Acts
    195 Contract Product Liability
                                             Injury
                                                                       385 Prope11y Damage                 D
                                                                                                           751 Family and Medical
                                                                                                                                                                          D 893 Environmental Matters
D   196 Franchise
                                       D
                                       362 Personal lnju1y •
                                                                            Product Liability                   Leave Act
                                                                                                                                                                          D 895 freedom of lnfonnation
                                             Medical Malpractice
                                                                                                           D
                                                                                                           790 Other Labor Litigation
                                                                                                                                                                                                   Act
I      REAL PROPERTY                      CflllL,RJcm'.IJS         .f>RISONER'PETI'Jil:QNS"                D791 Employee Retirement                ·.    Jll11Dl1JRA·LTA:S:SUJTS ·         D 896 Arbitration
                                                                                                                Income Security Act
D   210 Land Condemnation               D
                                       440 Other Civil Rights         lfabcas     Corpus:                                                        D        870 Taxes (U.S. Plaintiff        D 899 Administrative Procedure
D   220 Foreclosure                     D
                                       441 Voting                 ,       D
                                                                        463 Alien Detainee                                                                     or Defondant)                       Act/Review or Appeal of
D   230 Rent Lease & Ejcctment          D
                                       442 Employment                     D
                                                                       510 Motions to Vacate                                                      D       871 IRS-Third Party                      Agency Decision
D   240 Torts lo Land                   D
                                       443 Housing/
                                                                             Sentence
                                                                                                               IMiVIIGRATION
                                                                                                                                                               26 use 7609                 D   950 Constitutionality of
D   245 Tort Product Liability              Accommodations                D
                                                                        530 General
                                                                                                           D462 Naturalization Application
                                                                                                                                                                                                   State Statutes

D   290 All Other Real Property         D
                                       445 Amer. w/Disabilities •         D
                                                                        53 5 Death Penalty
                                                                                                           D465 Other Immigration
                                            Employment                Other:
                                                                                                                 Actions
                                        D
                                       446 Amer. w/Disabilities •      540D  Mandamus    &     Other
                                            Other                         D
                                                                        550 Civil Rights
                                        D
                                       448 Education                      D
                                                                       555 Prison Condition
                                                                          D
                                                                        560 Civil Detainee·
                                                                             Conditions
V, 0 RIG IN           (/'{al'e an "X" in One Box Only)
                                                                                                                          Transferred from
01 Original              IZJ 2    Removed from           D 3 Remanded from             D 4 Reinstated or D 5 Another District D 6 Multidistrict
        Proceed in                State Coll!1                    A J el late Court           Reo ened                     s eel ·                            Liti ation
                                           Cite the U.S. Civil Statute under which you are filing (Do not clte}urisdil'tional statutes 1111/es.1· diversity):
VI.CAUSEOFACTION ~4~7-U_.s~·-c~.§~'-
                                  22~7~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                             Brief description of cause:
                            Claims for alle ed violation of the Tele hone Consumer Protection Act "TCPA"
VII. REQUESTED IN          D CHECK IF THIS rs A CLASS ACTION                   DEMAND$ 11,073.50                                                                     CHECK YES only        ifdei~nded    in   ~1plaint:
      COMPLAINT:                 UNDER RULE 23, r.R.Cv.P.
VIII. RELATED CASE(S) IF ANY
                              (See instructions): .JUDGE                                           Case:                                      2:19-cv-00177
                                                                                                                                        Assigned To: Furse, Evelyn J.
                                                                                                                                        Assign. Date: 3/14/2019
                                                                                                                                        Description: Alvord v, On Deck
                                                                                                                                        Capital Inc
